NUMBER 13-16-00257-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


MIGUEL ROJAS AND LOURDES ROJAS,                                          Appellants,

                                          v.

CITIMORTGAGE, INC.,                                                        Appellee.


                   On appeal from the 404th District Court
                        of Cameron County, Texas


                       ORDER ABATING APPEAL
               Before Justices Garza, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on the parties’ agreed motion to abate appellate

deadlines to allow the parties to pursue mediation. The parties request the appeal be

abated for a period of at least 90 days to allow for mediation to be convened in either

Hidalgo County or Cameron County, Texas.
      The Court, having examined and fully considered the documents on file and the

agreed motion to abate, is of the opinion that the motion to abate the appeal should be

granted.   The motion to abate the appeal is GRANTED and this appeal is ordered

ABATED until February 16, 2017.

      The Court directs appellant to file, on or before February 16, 2017, either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

                                                     PER CURIAM


Delivered and filed the
16th day of November, 2016.




                                          2